OPINION
BY THE COURT:
Submitted on motion of appellee to dismiss the appeal for the reason that it is not taken from any judgment or final order from the Court below.
On February 17, 1940, defendant moved for an order setting aside the service of summons, copy of petition, etc., upon him. On April 17, 1940, the Court journalized its entry overruling the motion. On April 29, 1940, the defendant filed his notice of appeal which is directed to a judgment rendered on the 15th day of April, 1940, and is upon questions of law.
It is obvious that there was no order or judgment entered of date April 15, 1940.
The order to which the appeal is directed is not final and a proceeding in error cannot be predicated upon it. This is established by the cases cited in the brief of appellant: Wolf v W. & S. Life Insurance Co., 59 Oh Ap 238; Hardin v American Guaranty Company, 6 Abs 3; Department of Liquor Control v Dispatch Printing Company, 20 Abs 404; State ex McCale v Industrial Commission, 132 Oh St 13; Jones v Bontempo, 28 Abs 356, 357.
The motion will be sustained.
HORNBECK, PJ., GEIGER & BARNES, JJ., concur.